Ckanch, C. J.,
would have taken time to consider; but said that his present opinion coincided with that of the Court.
Whereupon the CouRT passed the following order.
Madison Jeffers, upon whom a.rule was laid on the 30th of May last, to show cause why he should not be removed from the office of constable for the county of Washington, upon the grounds therein stated, appeared and filed his affidavit, and the same was read and heard, and he was further heard by his counsel. Whereupon
It is considered by the Court, that the said Madison Jeffers was guilty of a violation of the privileges of His Britannic Majesty’s Envoy Extraordinary and Minister Plenipotentiary, as stated in liis letter to the Secretary of State, referred to in the said rule; and the said Madison Jeffers, having shown no sufficient cause to the contrary, it is thereupon considered by the Court, this 7th day of June, 1836, that the said Madison Jeffers be, and he is 'hereby, removed from his said office of constable for the county aforesaid.